UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22418 Wells Fargo Multi-Strategy 100 Fund A, LLC (Exact name of registrant as specified in charter) c/o Wells Fargo Alternative Asset Management, LLC 333 Market Street, 29th Floor, MAC A0119-291 San Francisco, CA94105 (Address of principal executive offices) (Zip code) Dede Dunegan Wells Fargo Alternative Asset Management, LLC 550 California Street, 6th Floor, MAC A0112-063 San Francisco, CA94104 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 440-7460 Date of fiscal year end:January 31 Date of reporting period:July 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Wells Fargo Multi-Strategy 100 Fund A, LLC Financial Statements for the Six Month Period Ended July 31, 2011 (Unaudited) Wells Fargo Multi-Strategy 100 Fund A, LLC Table of Contents Page Statement of Assets, Liabilities and Members’ Capital 1 Statement of Operations 2 Statements of Changes in Members’ Capital 3 Statement of Cash Flows 4 Financial Highlights 5 Notes to Financial Statements 6 Supplemental Information 10 Financial Statements of Wells Fargo Multi-Strategy 100 Master Fund I, LLC Wells Fargo Multi-Strategy 100 Fund A, LLC Statement of Assets, Liabilities and Members’ Capital As of July 31, 2011 (Unaudited) Assets Investment in Wells Fargo Multi-Strategy 100 Master Fund I, LLC (the "Master Fund") $ Cash and cash equivalents Investment in the Master Fund paid in advance Expense reimbursement receivable from Adviser Receivable for investment in the Master Fund sold Prepaid offering costs Total assets Liabilities Subscriptions received in advance Investor servicing fees payable Directors' fees payable Accrued expenses and other liabilities Total liabilities Members' Capital Total members' capital $ Members' Capital per Unit Units outstanding Members' capital per Unit $ See Notes to Financial Statements. 1 Wells Fargo Multi-Strategy 100 Fund A, LLC Statement of Operations For the Period from February 1, 2011 to July 31, 2011 (Unaudited) Net Investment Income/(Loss) Allocated from Master Fund Investment income $ Expenses ) Net investment income/(loss) allocated from Master Fund ) Fund Income Interest 3 Fund Expenses Accounting and administration services fees Organizational and offering fees Investor servicing fees Directors' fees Professional fees Registration fees Custody fees Other operating expenses Total expenses Less: Expense reimbursement ) Net expenses Net investment loss ) Net Realized and Unrealized Gain/(Loss) on Investments Allocated from Master Fund Net realized gain from investments Net change in unrealized depreciation on investments ) Total net realized and unrealized loss from investments ) Net decrease in members' capital resulting from operations $ ) See Notes to Financial Statements. 2 Wells Fargo Multi-Strategy 100 Fund A, LLC Statements of Changes in Members’ Capital For the Six Month Period Ended July 31, 2011 (Unaudited) For the Year Ended January 31, 2011 Increase/(Decrease) in Members' Capital Operations Net investment loss $ ) $ ) Net realized gain from investments Net change in unrealized appreciation/(depreciation) on investments ) Net increase/(decrease) in members' capital resulting from operations ) Capital Transactions Issuance of Units Increase in members' capital derived from capital transactions Members' Capital Total increase in members' capital Beginning of period – End of period $ $ See Notes to Financial Statements. 3 Wells Fargo Multi-Strategy 100 Fund A, LLC Statement of Cash Flows For the Period from February 1, 2011 to July 31, 2011 (Unaudited) Cash Used in Operating Activities Net decrease in members' capital resulting from operations $ ) Adjustments to reconcile net decrease in members' capital resulting from operations to net cash used in operating activities: Decrease in prepaid offering costs Increase in expense reimbursement receivable from Adviser ) Increase in investment in the Master Fund paid in advance ) Increase in receivable for investment in the Master Fund sold ) Increase in investor servicing fees payable Increase in accrued expenses and other liabilities Net investment loss allocated from the Master Fund Net realized gain from investments allocated from the Master Fund ) Net change in unrealized depreciation on investments allocated from the Master Fund Purchases of interest in the Master Fund ) Sales of interest in the Master Fund Net cash used in operating activities ) Cash Provided by Financing Activities Proceeds from issuance of Units (net of change in subscriptions received in advance of $122,500) Net cash provided by financing activities Cash and Cash Equivalents Net decrease in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See Notes to Financial Statements. 4 Wells Fargo Multi-Strategy 100 Fund A, LLC Financial Highlights For the Period from February 1, 2011 to July 31, 2011 (Unaudited) For the Period from September 1, 2010 (a) to January 31, 2011 Per unit operating performance: (For unit outstanding throughout the period) Members' capital per Unit at beginning of period $ $ Income from investment operations: Net investment loss(b) ) ) Net realized and unrealized gain/(loss) from investments ) Total from investment operations ) Members' capital per Unit at end of period $ $ Total return (3.70% ) 7.73% Ratios to average members' capital: Expenses gross of waiver(c) (d) 4.66% 6.72% Expenses net of waiver(c) (d) 2.65% 2.65% Net investment loss(c) (d) (2.30%
